Citation Nr: 0600161	
Decision Date: 01/05/06    Archive Date: 01/19/06

DOCKET NO.  03-20 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Whether the appellant perfected a timely appeal as to a 
September 2001 rating decision that denied service connection 
for post-traumatic stress disorder.

2.  Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for 
post-traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1965 to October 
1968.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2003 decision of the White 
River Junction, Vermont, Department of Veterans Affairs (VA) 
Medical and Regional Office Center (RO).  The RO determined 
that the veteran had not perfected a timely appeal as to the 
September 2001 rating decision that denied service connection 
for post-traumatic stress disorder. 

In July 2003, the veteran requested a hearing in this appeal 
before a Member of the Board in Washington, D.C.  That 
hearing was scheduled for January 2004, but in November 2003 
the Board received a letter from the veteran cancelling that 
hearing.  There are no other outstanding hearing requests of 
record.

The issue of whether new and material evidence has been 
presented to reopen a claim for entitlement to service 
connection for post-traumatic stress disorder is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The appellant's substantive appeal (VA Form 9) was received 
on January 21, 2003, over 60 days after issuance of the 
statement of the case and over one year from the September 
2001 rating decision which denied service connection for 
post-traumatic stress disorder.




CONCLUSION OF LAW

The appellant did not perfect a timely appeal as to the 
September 2001 rating decision that denied service connection 
for post-traumatic stress disorder.  38 U.S.C.A. §§ 7105, 
7108 (West 2002); 38 C.F.R. §§ 20.101, 20.302, 20.303, 20.305 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

As an initial matter, the Board notes that the provisions of 
the Veterans Claims Assistance Act of 2000 (VCAA) do not 
apply to this case, as the law, and not the evidence, is 
dispositive.  See VAOPGCPREC 5-2004 (holding that VA is not 
required to provide the information and evidence necessary to 
substantiate a claim and is not required to assist a claimant 
in developing evidence to substantiate a claim where there is 
no legal basis for the claim or because undisputed facts 
render the claimant ineligible for the claimed benefit); see 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2005).  At issue in this case is the timeliness of 
the appellant's substantive appeal pertaining to a September 
2001 rating decision denying a claim for service connection 
for post-traumatic stress disorder.  The facts as to the date 
of receipt of the substantive appeal are not in dispute.  
Thus the Board finds that this case meets the criteria of 
VAOPGCPREC 5-2004, namely, that the undisputed facts render 
the claimant ineligible for the claimed benefit.  The date of 
receipt of the substantive appeal is undisputed, and no 
amount of additional assistance will alter that date.  The 
issue under consideration, the timeliness of the substantive 
appeal, is a question of law.

The Board further notes that the appellant was notified of 
the timeline to file the substantive appeal, when the 
appellant was sent the VA Form 9 on April 24, 2002.  The 
Board finds that no reasonable possibility exists that 
additional assistance would aid the appellant.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(d) (2005).

Turning to the merits of the case, the applicable regulations 
state that appellate review of a decision of the Agency of 
Original Jurisdiction (AOJ) is initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case is furnished to the appellant.  The 
notice of disagreement must be filed within one year from the 
date of mailing of notice of the result of initial review or 
determination.  The statement of the case is then submitted 
to the appellant, who is afforded a period of sixty days from 
the date the statement of the case is mailed to file the 
formal appeal.  This may be extended for a reasonable period 
on request for good cause shown.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.200-.204; 20.300-.306 (2005).

Except in the case of simultaneously contested claims, a 
substantive appeal must be filed within 60 days from the date 
that the AOJ mails the statement of the case to the 
appellant, or within the remainder of the one-year period 
from the date of mailing of the notification of the 
determination being appealed.  The date of mailing of the 
statement of the case will be presumed to be the same as the 
date of the statement of the case and the date of mailing the 
letter of notification of the determination will be presumed 
to be the same as the date of that letter for purposes of 
determining whether an appeal has been timely filed.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.

When the Board's rules of practice require that any written 
document be filed within a specified period of time, a 
response postmarked prior to expiration of the applicable 
time limit will be accepted as having been timely filed.  In 
the event that the postmark is not of record, the postmark 
date will be presumed to be five days prior to the date of 
receipt of the document by VA.  In calculating this five-day 
period, Saturdays, Sundays and legal holidays will be 
excluded.  In computing the time limit for filing a written 
document, the first day of the specified period will be 
excluded and the last day included.  Where the time limit 
would expire on a Saturday, Sunday, or legal holiday, the 
next succeeding workday will be included in the computation.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.305 (2005).

The AOJ may close the case for failure to respond after 
receipt of the statement of the case, but questions as to 
timeliness or adequacy of response shall be determined by the 
Board.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.101 
(2005).

The veteran filed a claim for service connection for post-
traumatic stress disorder in January 2001.  On September 21, 
2001, the AOJ issued a rating decision denying the veteran's 
claim for service connection for post-traumatic stress 
disorder.  The veteran was notified of this decision in a 
September 26, 2001, letter.  The veteran's notice of 
disagreement was received in December 2001, and a statement 
of the case was issued on April 24, 2002.  The April 24, 2002 
notice letter accompanying the statement of the case 
indicates that a copy of a VA Form 9, Appeal to the Board of 
Veterans' Appeals, was enclosed with the letter.  The notice 
letter also stated that the veteran must file his appeal 
within 60 days from the date of the letter or within the 
remainder of the one-year period from the date of the letter 
notifying him of the action that he had appealed.  In bold 
type, the letter stated that if VA did not hear from the 
veteran within that period, his case would be closed.

On January 21, 2003, as indicated by date stamp, the AOJ 
received a letter from the veteran's service officer, also 
dated January 21, 2003, which included as attachments the 
veteran's VA Form 9 and a two-page statement from the 
veteran.  Although the two-page statement is dated October 
15, 2002, it was not submitted to VA prior to being enclosed 
with the service officer's January 21, 2003, letter.  The 
Board notes that the January 21, 2003, receipt date of the 
substantive appeal is more than sixty days after issuance of 
the April 24, 2002, statement of the case.  Further, it is 
more than one year after notice of the September 2001 rating 
decision.  Therefore, by law, the Board finds that the appeal 
was not timely filed.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.302.

In a January 22, 2003, decision, the RO notified the veteran 
that his substantive appeal was not timely filed, and that he 
had the right to appeal that decision.  He was also notified 
that he could reopen his claim by submitting new and material 
evidence.  The veteran submitted a statement dated February 
28, 2003, entitled New Supporting Evidence & Notice of 
Disagreement, in which he stated "I am filing this Notice of 
Disagreement, under advisement, and would like to Appeal to 
the Board of Veterans' Appeals."  In a March 14, 2003, 
letter, VA requested the veteran to clarify whether his 
intent in the February 28, 2003, statement was to appeal the 
January 22, 2003, decision that the substantive appeal was 
not timely filed, or whether his intent was to file a claim 
to reopen, or both.  The veteran contacted the AOJ on March 
19, 2003, for clarification of the meaning of this letter.  
In the March 19, 2003, report of contact, the veteran 
indicated that the evidence of record showed that he had 
every intent of prosecuting his appeal and he felt that it 
was sufficient.  He expressed disagreement that he did not 
file his appeal in a timely manner.  However, the Board notes 
that the law is clear that the substantive appeal must be 
filed within 60 days of the statement of the case or within 
one year of the initial decision.  Although the veteran may 
have had the intent to appeal during that time frame, mere 
"intent" does not meet the requirements of the law that the 
appeal must be filed.  

In a July 2003 statement, the veteran's representative 
indicated that the veteran contacted VA "well within his 
allotted time frame" to appeal to the Board, that the 
veteran spoke with S.L. at the AOJ, who agreed with the time 
frame, and that the veteran believed that his report of 
contact in March 2003 was sufficient in his response to VA in 
notifying them of his intention to appeal.  The Board notes 
that the March 2003 report of contact was not made within 60 
days of the statement of the case or within one year of the 
initial decision.  The report of contact, which was indeed 
signed by S.L., indicates the veteran's desire to continue 
his appeal for service connection for post-traumatic stress 
disorder.  It does not indicate that S.L. agreed that the 
veteran filed a substantive appeal to the September 2001 
rating decision in a timely manner. 

In a note written on a copy of the March 14th letter from VA, 
the veteran wrote that S.L. had instructed him that if he 
wished to continue his appeal, he should indicate so in a 
letter so that the case would revert to 2001.  Although the 
veteran may have thought that S.L. told him that he could 
still file a timely substantive appeal as to the September 
2001 rating decision, the Board does not find any indication, 
either in the March 19th report of contact or in the 
veteran's handwritten note on the March 14 letter, that S.L. 
conveyed the idea to the veteran that the veteran could still 
file, or had already filed, a timely substantive appeal as to 
the September 2001 rating decision.  Moreover, the law is 
clear as to the filing requirements for a timely appeal.  In 
short, a substantive appeal must be filed within 60 days from 
the date that the AOJ mails the statement of the case to the 
appellant, or within the remainder of the one-year period 
from the date of mailing of the notification of the 
determination being appealed.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.302.

For reasons discussed above, the Board finds that the veteran 
did not file a timely substantive appeal as to the September 
2001 rating decision, and therefore the appeal as to the 
timeliness of his substantive appeal is denied.  38 U.S.C.A. 
§ 7105; Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); 
38 C.F.R. § 20.302.  


ORDER

A timely appeal was not filed as to the September 2001 rating 
decision, and the appeal as to that issue is denied.  


REMAND

In a June 2003 rating decision, the RO denied the issue of 
whether new and material evidence had been presented to 
reopen a claim for service connection for post-traumatic 
stress disorder.  Following that decision, the veteran 
submitted a VA Form 9 in July 2003.  The Board finds that the 
July 2003 Form 9 may reasonably be construed as a notice of 
disagreement (NOD) as to the June 2003 rating decision.  The 
Form 9 contains a written statement from the veteran 
expressing disagreement with the RO's decision not to grant 
service connection for post-traumatic stress disorder.  See 
38 C.F.R. § 20.201.  As such, the Board finds that the 
veteran filed a timely NOD as to the June 2003 rating 
decision, and the AOJ must issue an SOC in this appeal.  See 
Manlincon v. West, 12 Vet. App. 238 (1999) (an NOD confers 
jurisdiction on the Board, and the next step is for the RO to 
issue an SOC on the denial of the claim).  

In light of the foregoing, this matter is REMANDED to the RO, 
via the AMC, for the following:

Please issue the veteran a statement of 
the case addressing the claim of whether 
new and material evidence has been 
received to reopen a claim for 
entitlement to service connection for 
post-traumatic stress disorder.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2005).  



____________________________________________
LAURA. H. ESKENAZI
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


